DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/433,443 filed on August 24, 2021. Claims 7-8 have been canceled. Accordingly, claims 1-6 are subject to examination.

Claim Objections
3.	Claims 1, 3 and 5 are objected to because of the following informalities: “SC-MIMO” should be replaced with “single carrier multiple-input multiple-output (SC-MIMO)”.
Appropriate correction is required. 

Claim Interpretations

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. –An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a transmitting station apparatus (i.e. Figure 3: 101) and a receiving station apparatus (i.e. Figure 3: 102) in claims 1, 3 and/or 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Copending US 2022/0140866 A1.

Claim 1 of Instant Application
Claim 1 of Copending Application
A wireless communication system configured to perform SC-MIMO transmission between a transmitting station apparatus and a receiving station apparatus, wherein the transmitting station apparatus includes a training signal generation unit configured to generate a training signal that is known, a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing inter-antenna interference of a plurality of first data signals by using a transmission end transfer function for equalizing inter-antenna interference, and a transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus, and the receiving station apparatus includes a receiving station communication unit including a plurality of antennas configured to receive the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmit the information on the transmission end transfer function to the transmitting station apparatus, a communication path estimation unit configured to estimate a communication path response from the training signal received by the receiving station communication unit, a reception end coefficient calculation unit configured to calculate the transmission end transfer function for equalizing inter-antenna interference and a reception end transfer function for equalizing inter-symbol interference, based on the communication path response, and a reception end linear equalization unit configured to output a plurality of third data signals obtained by equalizing inter-symbol interference from the plurality of second data signals received by the receiving station communication unit by using the reception end transfer function.
A wireless communication system configured to perform SC-MIMO transmission between a transmitting station apparatus and a receiving station apparatus, wherein the transmitting station apparatus includes a training signal generation unit configured to generate a training signal that is known, a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing a plurality of first data signals by using a transmission end transfer function, and a transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus, the receiving station apparatus includes a receiving station communication unit including a plurality of antennas configured to receive the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmit the information on the transmission end transfer function to the transmitting station apparatus, a communication path estimation unit configured to estimate a communication path response from the training signal received by the receiving station communication unit, a reception end coefficient calculation unit configured to calculate the transmission end transfer function with an adjugate matrix of a transfer function matrix H of the communication path response as a transfer function and a reception end transfer function with an inverse of a determinant of the transfer function matrix H as a transfer function, and a reception end linear equalization unit configured to output a plurality of third data signals obtained by equalizing the plurality of second data signals received by the receiving station communication unit by using the reception end transfer function, and the reception end linear equalization unit determines whether the determinant of the transfer function matrix H is a minimum phase, performs a forward direction equalization in a case of the minimum phase, and performs an inverse direction equalization in a case of a non-minimum phase.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a system. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claim 2 of the Instant Application and claim 2 of the Copending Application recite similar limitations.

Claim 3 of Instant Application
Claim 3 of Copending Application
A wireless communication method for performing SC-MIMO transmission between a transmitting station apparatus and a receiving station apparatus, the wireless communication method comprising the steps of: by the transmitting station apparatus, generating a training signal that is known; by the transmitting station apparatus, outputting a plurality of second data signals obtained by equalizing inter-antenna interference of a plurality of first data signals by using a transmission end transfer function for equalizing inter-antenna interference; by the transmitting station apparatus, transmitting the training signal or the plurality of second data signals to the receiving station apparatus and receiving information on the transmission end transfer function from the receiving station apparatus; by the receiving station apparatus, receiving the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmitting the information on the transmission end transfer function to the transmitting station apparatus; by the receiving station apparatus, estimating a communication path response from the training signal received from the transmitting station apparatus; by the receiving station apparatus, calculating the transmission end transfer function for equalizing inter-antenna interference and a reception end transfer function for equalizing inter-symbol interference, based on the communication path response; and by the receiving station apparatus, outputting a plurality of third data signals obtained by equalizing inter-symbol interference from the plurality of second data signals that are received by using the reception end transfer function.
A wireless communication method for performing SC-MIMO transmission between a transmitting station apparatus and a receiving station apparatus, the wireless communication method comprising the steps of: by the transmitting station apparatus, generating a training signal that is known; by the transmitting station apparatus, outputting a plurality of second data signals obtained by equalizing a plurality of first data signals by using a transmission end transfer function; by the transmitting station apparatus, transmitting the training signal or the plurality of second data signals to the receiving station apparatus and receiving information on the transmission end transfer function from the receiving station apparatus; by the receiving station apparatus, receiving the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmitting the information on the transmission end transfer function to the transmitting station apparatus; by the receiving station apparatus, estimating a communication path response from the training signal received from the transmitting station apparatus; by the receiving station apparatus, calculating the transmission end transfer function with an adjugate matrix of a transfer function matrix H of the communication path response as a transfer function and a reception end transfer function with an inverse of a determinant of the transfer function matrix H as a transfer function; and by the receiving station apparatus, outputting a plurality of third data signals obtained by equalizing the plurality of second data signals that are received by using the reception end transfer function, wherein the outputting step by the receiving station apparatus determines whether the determinant of the transfer function matrix H is a minimum phase, performs a forward direction equalization in a case of the minimum phase, and performs an inverse direction equalization in a case of a non-minimum phase.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a method. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claim 4 the Instant Application and claim 4 of the Copending Application recite similar limitations.

Claim 5 of Instant Application
Claim 5 of Copending Application
A transmitting station apparatus configured to perform SC-MIMO transmission with a receiving station apparatus, the transmitting station apparatus comprising: a training signal generation unit configured to generate a training signal that is known; a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing inter-antenna interference of a plurality of first data signals by using a transmission end transfer function for equalizing inter-antenna interference; and a transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus.
A transmitting station apparatus configured to perform SC-MIMO transmission with a receiving station apparatus, the transmitting station apparatus comprising: a training signal generation unit configured to generate a training signal that is known for the receiving station apparatus to estimate a communication path response; a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing a plurality of first data signals by using a transmission end transfer function with an adjugate matrix of a transfer function matrix H of the communication path response as a transfer function; and a transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus.




	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to an apparatus. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	Claim 6 of the Instant Application and claim 6 of the Copending Application recite similar limitations.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites “inter-antenna interference” (line 8) and “inter-antenna interference” (lines 9-10). It is not clear whether said “inter-antenna interference” (lines 9-10) is the same or different from “inter-antenna interference” (line 8). Claim 1 further recites “inter-symbol interference” (line 25) and “inter-symbol interference” (line 28). It is not clear whether said “inter-symbol interference” (line 28) is the same or different from “inter-symbol interference” (line 25). Hence, renders claim 1 and its dependent claim indefinite. Similar rejection applies to claims 3 and 5.

Reason for Allowance
10.	Regarding claims 1, 3 & 5, Kuriyama (IDS 08/24/21 Cite No. CA) teaches a SC-MIMO transmission utilizing a FIR equalization to suppress inter-symbol interference and inter-stream interference (Figure 2). Nakajima (US 10,785,071 B2) teaches inter-symbol interference and inter-antenna interference (Figures 12-14). Ciochina (US 2020/0099428 A1) teaches a MIMO transmission and reception (Figure 2).
However, prior art of record fails to disclose “transmitting station apparatus” and/or “receiving station apparatus” as claimed in “combination” with “the corresponding structure, material or act described in the Applicant’s specification as performing the entire claimed function and [or] equivalents thereof” where applicable under 35 U.S.C 112(f).

Conclusion
11	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633